

107 HR 6186 IH: Expedient Workforce Screening Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6186IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Weber of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo facilitate screening and criminal history background checks for individuals seeking access to qualified chemical and refining infrastructure entities, and for other purposes.1.Short titleThis Act may be cited as the Expedient Workforce Screening Act of 2020.2.Purpose; findings(a)PurposeThe purpose of this Act is to facilitate screening for individuals seeking access to qualified chemical and refining infrastructure entities in a manner that promotes public safety while protecting the interests of both individuals and qualified entities.(b)FindingsCongress finds the following:(1)Federal Criminal History Record Information (CHRI) is an essential and widely accepted resource for background screening.(2)The Federal Bureau of Investigation’s (FBI) existing CHRI system, the Interstate Identification Index (III), including the National Fingerprint File (NFF), is a partnership between the States and the FBI. It is the primary means for accessing and communicating CHRI for criminal justice and certain critical noncriminal justice purposes.(3)The existing CHRI system is built on information maintained by the States. CHRI available from the States represents 95 percent of the CHRI available for background check decisions.(4)Today, access to a national criminal history background check through the FBI is dependent on a patchwork of legal authorizations, resulting in ongoing requests for new Federal or State authorizing legislation by private sector entities that do not currently have a means of access.(5)An enhanced system for facilitating chemical and refining infrastructure access to CHRI for venue access should rely upon a user-fee-funded mechanism through which qualified chemical and refining infrastructure entities nationwide can obtain fingerprint-based positive identification and national criminal history background checks from the FBI.(6)Qualified chemical and refining infrastructure entities should be free to use either a national criminal history background check through the FBI or a court-sourced history record information through a check using name and other identifiers, fingerprints, or a combination of both.(7)Any national system for qualified chemical and refining infrastructure noncriminal justice background checks must adhere to high standards for privacy and security, including mechanisms for those seeking access to challenge accuracy and completeness of the information reported about them.(8)The national criminal history background check system should leverage the most recent technological advances to obtain high speed responses, as well as enhance accuracy and completeness.(9)The national criminal history background check system does not alter the Department of Homeland Security’s responsibilities under the Chemical Facility Anti-Terrorism Act and the performance standards for high risk chemical facilities. 3.National Criminal History Background Check Program(a)Establishment of the programThe Attorney General, acting through the Director of the FBI, shall establish and implement a program to be known as the National Criminal History Chemical and Refining Background Check Program (referred to in this Act as the Program) to permit qualified entities to request national criminal history background checks for the purpose of obtaining identification authentication and criminal history background check information of individuals seeking access to a qualified entity.(b)Request systemThe Program shall include a system through which a qualified entity may request a national criminal history background check directly through the FBI, which system shall be fingerprint-supported and maintain appropriate privacy protections.(c)Role of qualified educational entitiesThe Program shall include a process through which a qualified educational entity may assist in—(1)identification authentication of individuals seeking access to a qualified entity and may obtain access to the personally identifiable information of such individuals; and(2)setting criminal history record information standards for access to qualified entities.(d)Response timeTo the extent practicable, the FBI shall respond to a request received under the national criminal history background check program under this section not later than two business days after receipt of such request.(e)FeesThe Attorney General may charge a fee for conducting a national criminal history background check under this section, except that the amount of such fee may not exceed the actual cost of the background check. For purposes of calculating the actual cost of the background check, the Attorney General shall include the cost of building, maintaining, and enhancing an appropriate Federal and State infrastructure for the national criminal history background check system, technology costs, staffing costs, and administrative costs based on the sum of both State-by-State and Federal costs, and shall review the amount of the fee no less frequently than every two years.4.Rules of constructionNothing in this Act may be construed to—(1)impose a requirement on a qualified entity, a consumer reporting agency, or a State, to participate in the Program; and(2)limit the authority under any other Federal or State law for a qualified entity, a consumer reporting agency, or an authorized agency to request or provide criminal history background checks that are independent from the Program.5.ReportNot later than one year after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on the Program, including any recommendations for improvements to the Program.6.DefinitionsIn this Act, the following definitions apply:(1)Authorized agencyThe term authorized agency means a division or office of a State designated by a State to collect, maintain, and disseminate criminal history record information under this Act.(2)Qualified entityThe term qualified entity means an entity that—(A)provides natural gas or petroleum chemical manufacturing or refining-related services, including connecting terminals and pipelines, whether or not regulated under the national critical infrastructure under the Chemical Facility Anti-Terrorism Standards Program under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.), or the Maritime Transportation Security Act of 2002 (Public Law 107–295; 116 Stat. 2064); and(B)is approved by the FBI to request, directly or through a consumer reporting agency, to obtain a fingerprint-supported national criminal history background check for chemical or refining infrastructure access. (3)Qualified educational entity. The term qualified educational entity means school or industrial safety training facility that is—(A)described in section 501(c)(3) of the Internal Revenue Code of 1986;(B)American owned; and(C)recognized by the Attorney General to provide assistance to qualified entities under section 3.(4)Consumer reporting agencyThe term consumer reporting agency has the meaning given that term under section 603(1) of the Fair Credit Reporting Act (15 U.S.C. 168la(J)).(5)Criminal history record informationThe term criminal history record information means information collected by criminal justice agencies on individuals, consisting of identifiable descriptions and notations of arrests, detentions, indictments, infractions, or other informal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, and release. The term does not include identification information, such as fingerprints, if such information does not indicate the individual’s involvement with the criminal justice system.